Citation Nr: 0323684	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  99-23 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for obesity as 
secondary to chronic lumbar syndrome or as secondary to major 
depressive disorder.

2.  Entitlement to an increased rating for major depressive 
disorder, evaluated as 50 percent disabling for the period 
prior to August 10, 2001. 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 2000 to 
October 1992..

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which inter alia denied entitlement to 
service connection for obesity and increased the evaluation 
for service connected depressive disorder to 50 percent 
disabling.  Pursuant to a November 2001 rating, a total 
schedular rating was assigned for depressive disorder 
effective from August 10, 2001.  

It is noted that, although having requested a hearing before 
the Board, the veteran failed to appear for the hearing 
scheduled for August 5, 2003.  Notice of the hearing was 
mailed to the veteran's address of record one month prior to 
the scheduled hearing date and was not returned as 
undeliverable.  No request was received for rescheduling.  
Therefore, the request for hearing is deemed withdrawn, and 
the appeal is being processed accordingly.  38 C.F.R. 
§ 20.704 (d) (2002). 


REMAND

As noted above, pursuant to a November 2001 rating, the RO 
increased the disability evaluation for the veteran's service 
connected mental disorder to 100 percent, effective from 
August 10, 2001.  The RO apparently regarded the award as a 
full grant of benefits.  However, in a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  There is nothing in the record 
showing that the veteran was only seeking a 100 percent 
rating for his service- connected mental disorder from August 
2001.  Rather he perfected his appeal at an earlier date.  
Pursuant to AB v. Brown, 6 Vet. App. 35 (1993), the Board is 
required to construe the appeal as an appeal for the maximum 
benefit allowable by law or regulation and thus consider all 
potentially applicable disability rating levels.  Therefore, 
the increased rating issue for the period prior to August 
2001 remains on appeal.  

No supplemental statement of the case has been issued to 
address additional evidence, including the August 2001 mental 
disorders examination and Social Security (SSA) records, 
received since the May 2000 Supplemental Statement of the 
Case.  There has also been another VA examination that 
references the veteran's obesity as do the SSA records.  The 
RO is required to issue a supplemental statement of the case 
when additional pertinent evidence is received after the most 
recent supplemental statement of the case has been issued.  
38 C.F.R. § 19.31.

There have also been changes in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA) 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order); see also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In particular, the RO should 
ensure compliance with VA 's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Thereafter, and after undertaking any 
development deemed necessary, the RO 
should readjudicate the issues on appeal.  
The RO should provide the veteran and his 
representative, if any, a Supplemental 
Statement of the Case including reference 
to the August 2001 VA examinations as 
well as SSA records received since the 
issuance of the May 2000 Supplemental 
Statement of the Case and be provided the 
applicable time to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




